DETAILED ACTION
	Claims 5-7 and 16 are currently pending in the instant application, appear allowable over the prior art of record, and have been renumbered as claims 1-4.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species: 
    PNG
    media_image1.png
    218
    378
    media_image1.png
    Greyscale

 in the reply filed on 30 November 2021 has been previously acknowledged.
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the entirety of claims 5-7 and 16.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 25 August 2022 have been fully considered and entered into the instant application.  Applicant’s amendment has overcome the objection to claim 5 as being dependent upon a rejected base claim.  The 35 USC 112 rejection has been overcome as claim 1 is cancelled and claim 16 now depends from allowable claim 5.  The 35 USC 101 rejection is overcome as claims 1-4 have been cancelled and claim 16 now depends from allowable claim 5.  The 35 USC 102 rejection is overcome as claims 1-4 have been cancelled and claim 16 now depends from allowable claim 5.  
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. This invention relates to products of the formula (V) and (VI).  The novel and nonobvious aspect of this invention involves the specific formula (V) and (VI) and the substituents on the formula (V) and (VI).  The closest prior art of record fails to teach or suggest Applicant’s instantly claimed invention as the prior art does not provide the specific R1 and/or the phenyl substituted with R8 as found on formula (V) and (VI).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					6 September 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600